DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are currently pending and have been fully considered.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-10 are in condition for allowance because the prior art does not teach or suggest the claimed SOEC/SOFC-type solid oxide stack assembly.
	The closest prior art reference is considered to be Reytier et al. (US 2019/0013539 A1). Reytier et al. disclose an assembly, comprising an SOEC/SOFC type solid oxide stack operating at high temperature, which includes a plurality of electrochemical cells each including a cathode, an anode, and an electrolyte intercalated between the cathode and the anode, a plurality of intermediate interconnectors each formed between two adjacent electrochemical cells, an upper terminal plate and a lower terminal plate, between which the plurality of electrochemical cells and the plurality of intermediate interconnectors are clamped; a standalone clamping system for the SOEC/SOFC type solid oxide stack operating at high temperature, comprising: an upper clamping plate and a lower clamping plate between which the SOEC/SOFC type solid oxide stack is clamped, each plate comprising at least one clamping orifice, each of the upper and lower terminal plates being in contact with one of the upper and lower clamping plates or in contact with at least one electrical insulation plate of the clamping system located between the SOEC/SOFC type solid oxide stack and at least one of the upper and lower clamping plates.
	Reytier et al. however do not teach or suggest the claimed assembly which includes a system for superheating the gases at the input of the SOEC/SOFC-type solid oxide stack, including: at least one heating plate integrated in the thickness of at least one of the upper and lower clamping plates suitable for heating the gases to be heated, at least one upper gas superheating end plate, positioned between the upper clamping plate and the SOEC/SOFC-type solid oxide stack, and/or a lower gas superheating end plate, positioned between the lower clamping plate and the SOEC/SOFC-type solid oxide stack, each gas superheating end plate including a gas circulation circuit from a first end, where the gases to be heated arrive, to a second end, where the heated gases are discharged towards the stack, at least one input duct of the gases to be heated communicating with the first end of a gas superheating end plate, such that a stream of gas to be heated entering said at least one input duct circulates in the gas circulation system, from the first end to the second end to reach the input of the SOEC/SOFC-type solid oxide stack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/STEWART A FRASER/Primary Examiner, Art Unit 1724